Citation Nr: 0310079	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-04 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2001 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.	Service connection is in effect only for hearing loss in the 
left ear.

2.	On VA audiometric testing in October 2000, auditory acuity in 
the left ear received a numeric designation of Level IV.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in 
the left ear are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §  4.85 including Diagnostic Code 6100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  
Specifically, in an April 2001 letter, the RO notified the 
veteran that he should submit medical evidence showing that 
his left ear hearing loss had increased in severity and, in a 
May 2001 notice of a personal hearing, the RO notified him to 
bring to the hearing any outpatient treatment records and 
evaluative test reports related to his disability.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability. They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  However, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board observes that, effective on June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear diseases and, specifically, hearing loss, underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As there is no indication that the Secretary has precluded 
application of either the "old" or "amended" version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
service-connected defective hearing be evaluated under the 
pertinent regulations effective both before and after the 
June 10, 1999, changes to the rating schedule. See Bernard v. 
Brown, 4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 
(April 10, 2000).  However, in the case at hand, the 
disability in question (hearing loss) does not fall within 
those sections of the rating schedule which underwent 
substantive change. Accordingly, for practical purposes, the 
appropriate evaluation to be assigned the veteran's service-
connected hearing loss may be determined under either the 
"old" or "new" schedular criteria.

In the present case, service connection and a non-compensable 
evaluation for the veteran's service-connected left ear 
hearing loss was granted by a rating decision in February 
1977.  In August 2000, the veteran asserted that his left ear 
hearing loss had increased in severity and claimed 
entitlement to an increased evaluation.  

The evaluation of unilateral defective hearing range from 
noncompensable to 10 percent is based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity to Level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the veteran does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal. In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  
See 38 C.F.R. §§ 3.383, 4.85 including Diagnostic Code 6100 
(2002).

The Board notes that evaluations of service-connected 
defective hearing are based for the most part on a mechanical 
application of the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

In the present case, during the veteran's period of active 
service, he developed sensorineural hearing loss in his left 
ear.  On VA audiometric examination in October 2000, the pure 
tone threshold average in the left ear was 63 decibels and 
speech discrimination was 80 percent.  These clinical 
findings are consistent with Level IV hearing in the 
veteran's service-connected left ear.  Absent the presence of 
total deafness in both ears, the veteran's nonservice-
connected right ear is considered to have Level I hearing for 
rating purposes. See 38 C.F.R. §§ 3.383, 4.85 (2002).  

The Board notes that, in support of his claim, the veteran 
submitted a report by a private physician in November 1999 
that he has a moderate to profound mixed hearing loss in the 
left ear.  However, the private physician did not report the 
results of any audiometric testing of the veteran and so his 
report does not have any probative value on the issue of the 
current severity of the veteran's left ear hearing loss.

The results of the audiometric test in October 2000 are 
consistent with Level IV hearing in the left ear and, as 
noted above, by regulation, the non-service connected right 
ear is considered to have Level I hearing.  Auditory acuity 
of Level I in one ear and Level IV in the other ear warrants 
no more than a non-compensable (zero percent) evaluation.  
See 38 C.F.R. § 4.85, Table VII (2002).  Therefore, under the 
circumstances of this case, a compensable evaluation for the 
veteran's service-connected left ear hearing loss currently 
is not for application and an increased rating is not 
warranted.  See 38 C.F.R. 4.85 including Diagnostic Code 6100 
(2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

An increased (compensable) evaluation for hearing loss in the 
left ear is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

